DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The examiner acknowledges that the amendments to the specifications aimed at rectifying the drawing objection, additionally the amendments to the abstract. All of the previous objections have been withdrawn.
Applicant’s arguments, see (Pg. 11, ¶1), filed on 1-7-2021, with respect to the amended feature of claim(s) 1 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Hanan Gothait (US-6,259,962) and in view of Kubo et al. (JP2001-334582, hereinafter).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
A.) Claim(s) 1-8, 10 & 13-20, is rejected under 35 U.S.C. 103 as being unpatentable over Hanan Gothait (US-6,259,962, hereinafter Gothait) and in further view of Kubo et al. (JP2001-334582, hereinafter).Regarding claim 1, 	
A method for producing a three-dimensional object, the method comprising: 
a nozzle checking step of detecting an ejection state of a droplet ejected from each of a plurality of nozzles of a head so as to determine whether each of the plurality of nozzles is a normal nozzle or an abnormal nozzle; and 
a lower-layer forming step of ejecting droplets from the plurality of nozzles so as to form a lower layer, 
wherein when at least one of the plurality of nozzles is determined to be an abnormal nozzle in the nozzle checking step, the head is cleaned before and/or after the lower-layer forming step, and 
the three-dimensional object is produced by curing a material of the droplets ejected from the plurality of nozzles and depositing a plurality of unit layers consisting of the material.
Gothait teaches the following:
(Col. 3, lines 18-25) teaches that comparing the height of the last deposited layer with a reference level; calculating the variation from the reference level; adjusting the dispensing of the interface material from each of the nozzles. (Col. 7, lines 8-20) teaches that the reference wall 44 may be used for calibrating the nozzles of the printing head 12 and for on-line operational and correction control. To calibrate the nozzles, a test layer for the full matrix of nozzles is deposited (step 302) and the height of the layer at each nozzle point is measured (step 304) utilizing the reference sensor 42. For each nozzle, the variation from the reference is calculated (step 306). An adjustment (by calculating the plus/minus compensation due to each nozzle) is then made to the dispenser of those nozzles to compensate for any over/under depositing (step 308).
& d.) (Col. 2, lines 20-24) teaches that the apparatus includes a printing head having a plurality of nozzles, a dispenser connected to the printing head for selectively dispensing interface material in layers and curing means for optionally curing each of the layers deposited.


(a)’s determination and labeling of a nozzle as a normal nozzle or an abnormal nozzle, & (c)
Regarding Claim 1, in analogous art for a 3D printer that implements a nozzle checking step to assure the functionality of a nozzle prior to printing, Kubo suggests details regarding means how to carry out the nozzle checking process, and in this regard Kubo teaches the following:
 ([0080]-[0081]) teaches a checking step for the nozzles wherein an image is taken after binder is ejected from each nozzle. The image data 132 transferred to the computer 11 as shown in (Fig. 5) and analyzed by the inspection unit 183 (step S34). Specifically, the area corresponding to each ejection position of the image of the inspection area 83 is extracted, and it is confirmed whether or not the color of the extracted area is the color of the binder. Then, it is determined whether or not each nozzle 221 is functioning normally, and the abnormal nozzle is specified. As a result, the state of the nozzle assembly 220, which is a mechanism for applying the binder, is determined, and the abnormality detection of the nozzle assembly 220 is realized.
 ([0012]) teaches that the restoration unit cleans the applying unit by using a cleaning liquid. ([0014]) teaches that the applying unit is regularly cleaned by the restoring unit. ([0084]) teaches that when the inspection result that any one of the nozzles 221 is clogged with the binder and the abnormal nozzle is present, 
Noting, that the implementation of a use of known technique to improve similar devices (methods, or products) in the same way, allows for the implementation of case law related to KSR. Consequently, citing the case law related to KSR"A person of ordinary skill has good reason to pursue the known option within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." KSR int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385 (2007).
 	Kubo further suggests that the benefit of determining a nozzle as a normal nozzle or an abnormal in addition to utilizing a restoration unit on the abnormal nozzles that cleans the applying unit by using a cleaning liquid is it provides a means for having a clogged nozzle with material to be cleaned and made operative into a normal nozzle, ([0014], [0084])  
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method that utilizes a nozzle test to determine and calibrate the nozzles to function properly in the production of 3D objects via additive manufacturing, of Gothait, by determining a nozzle as a normal nozzle or an abnormal in addition to utilizing a restoration unit on the abnormal nozzles that cleans the applying unit by using a cleaning liquid, as taught by Kudo. Highlighting, implementation of determining a nozzle as a normal nozzle or an abnormal 
Regarding claim 2, Gothait is silent on the following:
Further comprising an upper-layer forming step of forming an upper layer over the lower layer in such a manner that, hitting positions of the droplets ejected from the plurality of nozzles are different from hitting positions of the droplets ejected in the lower-layer forming step, wherein the upper-layer forming step comprises:
causing the plurality of nozzles including a recovery nozzle, which is a normal nozzle, to eject droplets over a droplet ejected from the abnormal nozzle in the lower-layer forming step and over a droplet ejected from the normal nozzle in the lower-layer forming step so as to cause the droplet ejected from the recovery nozzle to hit a hitting position of a droplet, ejected from the abnormal nozzle in the lower-layer forming step; and
adjusting an amount, of ejection of the droplet ejected from the recovery nozzle based on the ejection state of the droplet ejected from the abnormal nozzle detected in the nozzle checking step 
Gothait teaches the following;
(Col. 5, lines 14-28) gives direction on the nozzle compensation process, noting that in order to overcome the deficiency of a blocked nozzle, print head 12 is 
It should be noted that Gothait teaches that to calibrate the nozzles, a test layer for the full matrix of nozzles is deposited (step 302) and the height of the layer at each nozzle point is measured (step 304) utilizing the reference sensor 42. For each nozzle, the variation from the reference is calculated (step 306). An adjustment (by calculating the plus/minus compensation due to each nozzle) is then made to the dispenser of those nozzles to compensate for any over/under depositing (step 308), (Col. 7, lines 12-20).
Regarding Claim 2, in analogous art as applied above in claim 1, Kubo suggests details regarding means how to carry out the nozzle checking process and the additive manufacturing process, and in this regard Kubo teaches the following:
 ([0052]) teaches that a computer 11 creates model data 142 representing a three dimensional object to be printed whose surface has a color pattern or the like. Color model three-dimensional model data created by general three-dimensional CAD modeling software can be used as the model data 142 which is 
 ([0094]-[0095]) teaches in order to apply an appropriate binder in two main scans, wherein the binder is ejected to the position where the abnormal nozzle should eject the binder by using another normal nozzle. Noting, the amount and location of the binder deposited on a second main scan will be determined based of the design and model data generated by CAD modeling software. ([0022]) teaches that when the drive control unit 12 obtains the cross-section data from the computer 11, the drive control unit 12 gives a drive command to each of the above-described units based on the cross section data to sequentially form a powder combination for each layer of the powder material in the modeling unit 30 controls the overall operation. In addition ([0044]) teaches a series of relays and instructions utilized in the 3D printing unit to clean the nozzles and generating the three-dimensional structure. ([0070]) teaches that the amount of binder applied should be uniform, due to its impact on the strength of the molded object. Noting, that this series of relays and instructions, including the amount of binder applied would be optimized to fabricate the desired the three-dimensional structure and design due to its impact on the strength on the structure. Additionally, citing the case law for result effective variables, it is well settled that determination of optimum values of cause effective variables such as these process parameters is within the skill of one practicing in the art. In re Boesch, 205 USPQ215 (CCPA 1980). In re Antonie, 559 F.2d 618, 195 discloses the claimed invention except for the amount of binder utilized by the nozzle utilized instead of the abnormal nozzle. It would have been obvious to one having ordinary skill in the art at the time the invention was made to optimize the amount of binder utilized by the nozzle utilized instead of the abnormal nozzle, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. One would have been motivated to optimize the amount of binder utilized by the nozzle utilized instead of the abnormal nozzle for the purpose of tailoring the strength of the 3D article fabricated, ([0070]).
 	Kubo further suggests that the benefit of depositing droplets with a normal nozzle over a droplet ejected from an abnormal nozzle and over a droplet ejected from the normal nozzle is it provides a means for applying the appropriate amount of material over two main scans, even with abnormal nozzles are presents, ([0095]).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method that utilizes a nozzle test to determine and calibrate the nozzles to function properly in the production of 3D objects via additive manufacturing, of Gothait, by depositing droplets with a normal nozzle over a droplet ejected from the abnormal nozzle and over a droplet Regarding claim(s) 3-4, Gothait is silent on the following:
Wherein when the amount of ejection of the droplet ejected from the abnormal nozzle detected in the nozzle checking step is smaller than the amount of ejection of a droplet ejected from a normal nozzle detected in the nozzle checking step, the amount of ejection of the droplet ejected from the recovery nozzle is adjusted to be larger than the amount of ejection of a droplet ejected from another normal nozzle different from the recovery nozzle, and wherein when the amount of ejection of the droplet ejected from the abnormal nozzle detected in the nozzle checking step is larger than the amount of ejection of the droplet ejected from the normal nozzle detected in the nozzle checking step, the amount of ejection of the droplet ejected from the recovery nozzle is adjusted to be smaller than the amount of ejection of the droplet ejected from the other normal nozzle different from the recovery nozzle.
Wherein when the amount, of ejection of the droplet, ejected from the abnormal nozzle detected in the nozzle checking step is smaller than the amount of ejection of the droplet ejected from the normal nozzle detected in the nozzle 
Regarding Claim 3-4, in analogous art as applied above in claim 1, Kubo suggests details regarding means how to carry out the nozzle checking process and the additive manufacturing process, and in this regard Kubo teaches the following:
([0070]) teaches that the amount of binder applied should be uniform, due to its impact on the strength of the molded object. Noting, that this series of relays and instructions, including the amount of binder applied would be optimized to fabricate the desired the three-dimensional structure and design due to its impact on the strength on the structure. Additionally, citing the case law for result effective variables as was done above in claim 2. It would have been obvious to one having ordinary skill in the art at the time the invention was made to optimize the amount of binder utilized by the nozzle utilized instead of the abnormal nozzle, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. One would have been motivated to optimize the amount of binder utilized by the nozzle utilized instead of the abnormal nozzle for the purpose of tailoring the strength of the 3D article fabricated, ([0070]).

 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method that utilizes a nozzle test to determine and calibrate the nozzles to function properly in the production of 3D objects via additive manufacturing, of Gothait, by utilizing an optimized amount of material, as taught by Kudo. Highlighting, implementation of an optimized amount of material allows for tailoring the strength of the 3D article fabricated via additive manufacturing.
Regarding claims 5 & 13-14, Gothait is silent on the following:
, 13a.) & 14a.) Wherein the upper-layer forming step comprises making a drawing origin at which the head is located when the plurality of nozzles start ejecting the droplets different from a drawing origin in the lower-layer forming step.
Regarding Claim 5 & 13-14, in analogous art as applied above in claim 1, Kubo suggests details regarding means how to carry out the nozzle checking process and the additive manufacturing process, and in this regard Kubo teaches the following:
([0093] & [0100]) teaches that when there is an abnormality in the nozzle assembly 220, the control signal generator 182 and the binder ejection controller 125 slightly shift the nozzle head 22 in the sub-scanning direction in 
 	Kubo further suggests that the benefit of ejecting droplets in different drawing origins is it provides a means for a normal nozzle to the position where the abnormal nozzle should have discharged material, and the proper three-dimensional structure to be generated using the abnormal nozzle assembly. That is, by applying the appropriate material, without missing dots, the three-dimensional structure having normal strength can be generated, ([0093] & [0100])

Regarding claim 6, Gothait is silent on the following:
Wherein the upper-layer forming step comprises moving the drawing origin in the upper-layer forming step randomly from the drawing origin in the lower-layer forming step.
Regarding Claim 6, in analogous art as applied above in claim 1, Kubo suggests details regarding means how to carry out the nozzle checking process and the additive manufacturing process, and in this regard Kubo teaches the following:
([0093] & [0100]) teaches that when there is an abnormality in the nozzle assembly 220, the control signal generator 182 and the binder ejection controller 125 slightly shift the nozzle head 22 in the sub-scanning direction in accordance with the control data previously obtained by the computer 11. 
 The same rejection rationale and analysis that was used previously for claim 6, can be applied here and should be referred to for this claim as well.

Regarding claim 7 & 15-18,
, 15a), 16a), 17a.) & 18a.) Wherein the upper-layer forming step comprises after forming the upper layer over the lower layer in the upper-layer forming step, a flattening step of removing an excess portion from the upper layer so as to flatten the upper layer, and
, 15b.), 16b.), 17b.) & 18b.)  after the flattening step, a curing step of curing the lower layer and the upper layer.
Gothait teaches the following:
(Col. 2, lines 23-24) teaches that curing means for optionally curing each of the layers deposited. (Col 3, lines 8-12) teaches that the interface material is a photopolymer material and the method further includes the step of curing the deposited layers by the application of ultra-violet radiation or infrared radiation.
Regarding claim 7 & 15-18 Gothait is silent on the following limitation(s):
(a)

Regarding Claim 6, in analogous art as applied above in claim 1, Kubo suggests details regarding means how to carry out the nozzle checking process and the additive manufacturing process, and in this regard Kubo teaches the following:
([0004]) teaches that a blade mechanism spreads a thin layer of powder uniformly over a flat surface. Next, a nozzle (head) is made to scan and a binder (bonding material) is discharged onto a predetermined region of this thin layer of KSR int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385 (2007). 
 	Kubo further suggests that the benefit of a blade mechanism that helps spreads the building material is it provides a means for obtaining a thin layer of powder uniformly over a flat surface, ([0004])
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method that utilizes a nozzle test to determine and calibrate the nozzles to function properly in the production of 3D objects via additive manufacturing, of Gothait, by utilizing a blade mechanism that 
Regarding claim 8,
Wherein the lower-layer forming step, the upper-layer forming step, the flattening step, and the curing step are executed a plurality of times,
wherein the method further comprises a finishing layer forming step of forming a finishing layer over the upper layer after a last upper-layer forming step performed for a last time and before the flattening step following the last upper-layer forming step, the finishing layer comprising a configuration identical to a configuration of the upper layer,
wherein a last flattening step performed for a last time comprises removing an excess portion of a predetermined thickness from an upper surface of the finishing layer.
Gothait teaches the following:
(Claim 1) teaches repeating said step of selective dispensing in the subsequent layer; and repeating said steps of re-positioning and selective dispensing in the subsequent layer until the three-dimensional model is completed. (Abstract) teaches that the apparatus comprises a curing means for optionally curing each of the layers deposited. 
(Claim 1) teaches that repeating said steps of re-positioning and selective dispensing in the subsequent layer until the three-dimensional model is completed. Wherein it is understood that when the three-dimensional model is completed the final layer has been deposited and processed. 
Regarding claim 8, Gothait is silent on the following limitation(s)
(a)’s repetition of the flattening step, (b)’s flattening step & (c)
Regarding Claim 8, in analogous art as applied above in claim 1, Kubo suggests details regarding means how to carry out the nozzle checking process and the additive manufacturing process, and in this regard Kubo teaches the following:
, b.) & c.) ([0004]) teaches that a blade mechanism spreads a thin layer of powder uniformly over a flat surface. Next, a nozzle (head) is made to scan and a binder (bonding material) is discharged onto a predetermined region of this thin layer of powder. Then, the step of sequentially depositing the powder layer on the upper portion, leveling the powder, and discharging the binder is repeated until the entire molded article is completed. ([0063]) teaches that the lower tip of the blade 51 is moved along the uppermost surface 31c of the modeling unit body 31. Thereby, a thin layer of powder having a predetermined thickness is accurately formed.



Regarding claim 10 & 19-20,
, 19a.) & 20a.) Wherein the head is configured to move in a main scanning direction relative to an ejection target region and configured to eject the droplets from the plurality of nozzles, and
, 19b.) & 20b.) wherein the head comprises a plurality of nozzle rows each comprising a plurality of the nozzles arranged in a sub-scanning direction crossing the main scanning direction.
Gothait teaches the following:
& b.) (Col. 4, lines 62-64) teaches with reference to (Fig. 3A & 3B) the printing head 12 aligned as shown by the outline, referenced L1, ink-jet nozzles 1-18 are actuated to deposit interface material (row 102). (Col. 5, lines 22-27) teaches that a printing head 12 (shown in FIG. 4) comprises a matrix of nozzles, having m rows and n columns. The nozzles are referenced M1N1 (from the top left) to MnNn to the bottom right of the matrix. An example printing head suitable for 3-D printing contains a matrix of 36×12 nozzles
It should be noted that (Fig. 3A) depicts a side view of the print heads, with (Fig. 3B) giving an elevational view of part of a 3-dimensional object produced by printing head of FIG. 3A. Additionally, (Col. 5, lines 14-28) gives direction on the nozzle compensation process, noting that in order to overcome the deficiency of a blocked nozzle, print head 

Regarding Claim 10 & 19-20, Gothait is silent on the following:
(a)’s limitation regarding moving in a main scanning direction relative to an ejection target region, (b)’s limitation regarding the nozzles arranged in a sub-scanning direction crossing the main scanning direction
Regarding Claim 10 & 19-20, in analogous art as applied above in claim 1, Kubo suggests details regarding details about the movement of the nozzles during the additive manufacturing process, and in this regard Kubo teaches the following:
([0067]) teaches that the Y direction shown in (Fig. 11) is the main scanning direction of the nozzle head 22, and the X direction is the sub scanning direction. While the nozzle assembly 220 moves in the main scanning direction, the binder is ejected from each nozzle 221 selectively and intermittently every time the nozzle assembly 220 moves by the nozzle pitch 
([0093]) teaches that as shown in (Fig. 17), the nozzle aggregate 220 is moved by one row in the sub-scanning direction (X direction), and the nozzle aggregate 220 KSR int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385 (2007).

 	Kubo further suggests that the benefit of utilizing a plurality of nozzles that are arranged in a sub-scanning direction crossing the main scanning direction and that can be moved in a main scanning direction relative to an ejection target region, is it provides a means for a normal nozzle to eject material in place of where an abnormal nozzle would of ejected, wherein the abnormal nozzle is not normalized, ([0094]-[0095])
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method that utilizes a nozzle test to determine and calibrate the nozzles to function properly in the production of 3D objects via additive manufacturing, of Gothait, by implementing a plurality of nozzles arranged in a sub-scanning direction crossing the main scanning direction and that can be moved in a main scanning direction relative to an ejection target region, as 
Regarding claim 21, 
The method for producing the three-dimensional object according to claim 1, wherein the three-dimensional object is produced in a state that both ends of each layer of the plurality of unit layers are in contact with an atmosphere.
Gothait teaches the following:

    PNG
    media_image1.png
    271
    314
    media_image1.png
    Greyscale
(Col. 4, lines 12-21) teaches that reference is made to (Fig. 1) which depicts the 3D printing system, the system comprising a a curing unit 18 for curing the interface material 16 to form the 3-D component, referenced 20, being designed. Noting, that as the layers are deposited, each distal end of the layer is exposed and in contact with the atmosphere. Highlighting that when the part is removed from the 
C.) Claim(s) 9, is rejected under 35 U.S.C. 103 as being unpatentable over Gothait, in view of Kubo, and in further view of Wikipedia's Article on Curing (Chemistry), (Curing (Chemistry), 2015, hereinafter WACC)Regarding claim 9, Gothait is silent on the following:
Wherein in a last curing step performed for a last time, a curing period of time is longer than a curing period of time in another curing step 

Regarding Claim 9, in analogous art as applied above in claim 1, Kubo suggests details regarding means how to carry out the nozzle checking process and the additive manufacturing process, and in this regard Kubo teaches the following:
 ([0073]) teaches that the binder attached to the powder dries quickly. It should be noted that in the case of a binder that is quickly cured by natural drying, irradiation with an infrared lamp or the like is unnecessary. ([0034]) teaches that an infrared lamp 60 is utilized for evaporating the water or solvent contained in the binder to promote the binding of the powder to which the binder is applied. Further, when the thermosetting binder is used, the infrared lamp 60 functions as a means for hardening the binder. Citing evidence from WACC, (Resin Curing) which states a simple way to monitor the change in viscosity, and thus, the extent of the reaction, in a curing process is to measure the variation of the elastic modulus. When the viscosity reaches a plateau the It would have been obvious to one having ordinary skill in the art at the time the invention was made to optimize the amount of time utilized for curing the binder, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. One would have been motivated to optimize the amount of time utilized for curing the binder for the purpose of tailoring viscosity of the polymer (binder) and degree of curing experienced by the binder utilized, (WACC, Resin Curing). 
 	WACC further suggests that the benefit of optimizing the curing time utilized during curing is it provides a means for tailoring the viscosity of the polymer (binder) and tailoring the degree of curing experienced by the binder, (Resin Curing). 
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method for manufacturing a 3D article that utilizes a nozzles, a nozzle maintenance system, and curing lamps of Kubo by utilizing the knowledge that optimizing the curing time utilizing allows for tailoring viscosity of the polymer (binder) and degree of curing experienced by the binder, as taught by WACC. Highlighting, implementation of the knowledge that optimizing the curing time utilized during curing is it allows for tailoring the 
                                                                           Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Masaaki Konno (US-7,845,786, hereinafter Konno) teaches on (Col. 18, lines 5-10) that a program to be executed by the CPU of the system controller 102, and various data required for control operations (data for nozzle check patterns, a threshold value table for determining ejection, etc.), and the like. Additionally, (Col. 16, lines 27-30) teaches that (Fig. 8) is a schematic diagram showing a print example of a test pattern (nozzle check pattern) for determining the ejection state. As shown in FIG. 8, a check pattern 70 is printed by dividing the recording medium 16 for the heads.
Eliahu Kritchman (US-7,604,768, hereinafter Kritchman) teaches on (Col. 28, lines 59-End & Col. 29, lines 1) that reference is now made to FIG. 7A, which is a flowchart illustrating a method for 3-D object printing that may enable compensation for non-functional or problematic nozzles, according to an embodiment of the present invention. As can be seen with reference to FIG. 7A, the method may include, at block 70 detecting problematic nozzles. For example, a nozzle test procedure may be executed periodically or randomly, in which, for example, the printing head may be operated for one layer and a test series, for example, a series of small bars, may be printed for each nozzle.

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrés E. Behrens Jr. whose telephone number is (571)-272-9096.  The examiner can normally be reached on Monday - Friday 7:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on (571)-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 
/Andrés E. Behrens Jr./
Examiner, Art Unit 1741


/ALISON L HINDENLANG/Supervisory Patent Examiner, Art Unit 1741